IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30318
                         Summary Calendar



EDDIE LEE MARSHALL,

                                          Plaintiff-Appellant,


versus

BRUCE N. LYNN; JOHN P. WHITLEY; RICHARD
PEABODY, Colonel; DORA RABALAIS; DARREL
VANNOY; (UNKNOWN) CALVERT,

                                          Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 90-CV-500
                       - - - - - - - - - -
                           July 18, 1996

Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eddie Lee Marshall, # 87459, appeals the district court’s

dismissal on summary judgment grounds of his 42 U.S.C. § 1983

civil rights action.   Section 1983 requires a violation of a

constitutional or a statutory right.   Green v. McKaskle, 788 F.2d
1116, 1123 (5th Cir. 1986).   Marshall has not demonstrated a

deprivation of a protectible liberty interest.    Giovanni v. Lynn,

48 F.3d 908, 912 (5th Cir.), cert. denied, 116 S. Ct. 167



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
(1995);Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (quoting

Sandin v. Conner, 115 S. Ct. 2293, 2295 (1995)), cert. denied,

116 S. Ct. 1690 (1996).

     Marshall’s appeal is frivolous.   See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983) (frivolous appeal is without

arguable merit in law and fact).   Because the appeal is

frivolous, it is DISMISSED.   5th Cir. R. 42.2.

     We previously warned Marshall in Marshall v. Stalder, No.

93-3842 (5th Cir. May 17, 1994), that further frivolous appeals

would invite the imposition of sanctions.   Accordingly, Marshall

is barred from filing any pro se, in forma pauperis, civil appeal

in this court, or any pro se, in forma pauperis, initial civil

pleading in any court which is subject to this court's

jurisdiction, without the advance written permission of a judge

of the forum court; the clerk of this court and the clerks of all

federal district courts in this Circuit are directed to return to

Marshall, unfiled, any attempted submission inconsistent with

this bar.

      APPEAL DISMISSED; SANCTION IMPOSED.